                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

 JUSTIN TERRELL ATKINS                            *     CIVIL ACTION NO. 17-1544
 LA DOC # 465731
 VERSUS                                           *     JUDGE TERRY A. DOUGHTY

 TIMOTHY HOOPER                                   *     MAG. JUDGE KAREN L. HAYES


                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Petitioner’s Petition

for Writ of Habeas Corpus under 28 U.S.C. § 2254 [Doc. Nos. # 1, 5] is hereby DENIED and

DISMISSED WITH PREJUDICE.

       MONROE, LOUISIANA, this 7th day of December, 2018.



                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
